Exhibit 10.2

 

 

Notice of Grant of Stock Options
and Option Agreement

 

META Group, Inc.
ID:  06-0971675
208 Harbor Drive
Stamford, CT 06912

 

 

Effective 7/31/2002, you have been granted a(n) Incentive Stock Option to buy
160,000 shares of META Group, Inc. (the Company) stock at $2.5000 per share.

 

The total option price of the shares granted is $400,000.

 

Shares in each period will become exercisable on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

40,000

 

On Vest Date

 

7/31/2003

 

731/2012

 

40,000

 

On Vest Date

 

7/31/2004

 

7/31/2012

 

40,000

 

On Vest Date

 

7/31/2005

 

7/31/2012

 

40,000

 

On Vest Date

 

7/31/2006

 

7/31/2012

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 /s/ John A. Piontkowski

 

7/31/02

 

META Group, Inc.

Date

 

 

 

 

 /s/ Alfred J. Amoroso

 

8/1/02

 

Name:  Alfred J. Amoroso

Date

 

 

1

--------------------------------------------------------------------------------


 

Notice of Grant of Stock Options
and Incentive Stock Option Agreement

 

META Group, Inc.

 

 

META Group, Inc., a Delaware Corporation (the “Company”), hereby grants as of
July 31, 2002 to you (the “Employee”), an option to purchase shares (the “Option
Shares”) of its Common Stock, $.01 par value (“Common Stock”), at the price of
$2.50 per share.  The quantity of Option Shares granted and vesting schedule is
defined on the cover page, hereof.  The Option Shares are granted on the
following terms and conditions:

 

1.                                      Grant Under Second Amended and Restated
1995 Stock Plan.  This option is granted pursuant to and is governed by the
Company’s Second Amended and Restated 1995 Stock Plan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan.  Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on this date.

 

2.                                      Grant as Incentive Stock Option; Other
Options.  This option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).  This
option is in addition to any other options heretofore or hereafter granted to
the Employee by the Company or any Related Corporation (as defined in the Plan),
but a duplicate original of this instrument shall not effect the grant of
another option.

 

3.                                      Vesting of Option if Employment
Continues; Acceleration on Certain Events.

 

(a)  Subject to Sections 3(b) and 3(c), if the Employee has continued to be
employed by the Company or any Related Corporation through the dates listed
under the column entitled “Full Vest” on the cover page hereof, the Employee may
exercise this option for the number of shares of Common Stock set opposite the
applicable date.

 

(b) In addition to the foregoing, but subject to Section 4, if, on or prior to
July 31, 2003, the Employee’s employment with the Company and all Related
Corporations is terminated (x) without Cause (as defined below) or (y) by the
Employee for Good Reason (as defined below), and, in each case, the Employee
executes a separation agreement reasonably satisfactory to the Company and the
Employee which shall include a nondisparagement clause and a comprehensive
release of claims (the “Separation Agreement”) and the Separation Agreement has
become irrevocable, then, this option shall become exercisable for an additional
number of Option Shares, if any, equal to 50% of the total number of Option
Shares with respect to which this option is not yet exercisable at the time of
termination of such employment.

 

(c) In addition to the foregoing, but subject to Section 4, (i) if, after July
31, 2003 but prior to the expiration of this option, the Employee’s employment
with the Company and all Related Corporations is terminated (x) without Cause or
(y) by the Employee for

 

2

--------------------------------------------------------------------------------


 

Good Reason, and, in each case, the Employee executes the Separation Agreement
and the Separation Agreement has become irrevocable, or (ii) immediately prior
to a Change of Control (as defined below) consummated after July 31, 2003 but
prior to the expiration of this option, then, only upon the first of (i) or (ii)
to occur, this option shall become exercisable for an additional number of
Option Shares, if any, equal to 50% of the total number of Option Shares with
respect to which this option is not yet exercisable at the time of termination
of such employment or immediately prior to such Change of Control, as the case
may be; provided, however, that in the event that the acceleration set forth in
this Section 3(c) occurs due to a Change of Control under subsection (ii) above
and Employee’s employment with the Company and all Related Corporations is
terminated without Cause or by the Employee for Good Reason within the three
months following the Change of Control and the Employee executes the Separation
Agreement and the Separation Agreement has become irrevocable, this option shall
then become exercisable for an additional number of Option Shares, if any, equal
to 25% of the total number of Option Shares with respect to which this option
was not yet exercisable immediately prior to the Change of Control (for
avoidance of doubt, the effect of this proviso shall be to give Employee 75% of
his unvested options in such instance).

 

(d)                                 Notwithstanding the foregoing, in accordance
with and subject to the provisions of the Plan, the Committee may, in its
discretion, further accelerate the date that any installment of this Option
becomes exercisable.  The foregoing rights are cumulative and (subject to
Sections 4 or 5 hereof if the Employee ceases to be employed by the Company and
all Related Corporations) may be exercised on or before the date which is ten
years from the date this option is granted.

 

(e)                                  “Change of Control” shall mean:  the
consummation of (i) the sale of the Company by merger in which the shareholders
of the Company in their capacity as such no longer own a majority of the
outstanding equity securities of the Company (or its successor); (ii) any sale
of all or substantially all of the assets or capital stock of the Company (other
than in a spin-off or similar transaction) or (iii) any other acquisition of the
business of the Company, as determined by the Board in its sole discretion.

 

4.                                      Termination of Employment.

 

(a)                                  Termination Other Than for Cause:  If the
Employee ceases to be employed by the Company and all Related Corporations,
other than by reason of death or disability as defined in Section 5 or
termination for Cause as defined in Section 4(c), no further installments of
this option shall become exercisable, and this option shall terminate (and may
no longer be exercised) after the passage of 90 days from the Employee’s last
day of employment, but in no event later than the scheduled expiration date.  In
such a case, the Employee’s only rights hereunder shall be those which are
properly exercised before the termination of this option.

 

3

--------------------------------------------------------------------------------


 

(b)                                  Termination for Cause or Breach: 
Notwithstanding the provisions of Sections 3 or 4, if the employment of the
Employee is terminated for Cause (as defined in Section 4(c)) or Employee
breaches his obligations under the Employment Agreement between the Company and
the Employee dated as of July 31, 2002 (the “Employment Agreement”), the
Separation Agreement or the Noncompetition Agreement (as defined in the
Employment Agreement), this option shall terminate upon the Employee’s receipt
of written notice of such termination or breach and shall thereafter not be
exercisable to any extent whatsoever.

 

(c)                                  Definition of Cause:  Any one or more of
the following events or conditions shall constitute “Cause”: (i) the
substantial, continuing and knowing failure of Employee to render services to
the Company or any Related Corporation in accordance with the terms or
requirements of his employment; (ii)  gross negligence, willful misconduct, or
breach of fiduciary duty to the Company or any Related Corporation, or
disloyalty or dishonesty (which disloyalty or dishonesty results in direct or
indirect material loss, damage or injury to the Company or any Related
Corporation); (iii) the commission of an act of embezzlement or fraud;
(iv) deliberate disregard of the rules or policies of the Company or any Related
Corporation that results in direct or indirect material loss, damage or injury
to the Company or any Related Corporation; (v) the unauthorized disclosure of
any trade secret or confidential information of the Company or any Related
Corporation; (vi) the commission of an act which constitutes unfair competition
with the Company or any Related Corporation or which induces any customer or
supplier to breach a contract with the Company or any Related Corporation; or
(vii) material breach of the Employment Agreement or the Noncompetition
Agreement.  Notwithstanding the foregoing, Cause shall not occur pursuant to
clauses (i), (iv) and (vii) (but as to (vii) only with respect to material
breaches of the Employment Agreement) unless Employee fails, within 30 days
after receipt of written notice from the Company specifying the event or
condition giving rise to Cause, to cure such event or condition, if capable of
cure.

 

(d)                                  “Good Reason” shall mean a termination by
Employee of the Employment Agreement and his employment with the Company after
he gives written notice to the Company within thirty (30) days following the
date on which he learns of the occurrence, without his prior written consent, of
any of the following events during the Term (as such term is defined in the
Employment Agreement), which notice specifies the nature of such event, and the
Company fails to cure such event within thirty (30) days following receipt of
such notice from Employee:  (a) the failure of the Company to continue Employee
in the position of Chief Executive Officer, except where such failure is for
Cause or due

 

4

--------------------------------------------------------------------------------


 

to Employee’s Disability or death; (b) a material diminution in the nature or
scope of Employee’s responsibilities, duties or authority; provided, however,
that the assignment to others of the duties or responsibilities of Employee
while Employee is out of work due to a Disability, leave of absence or vacation,
shall not constitute such a diminution; (c) any reduction in Employee’s Base
Salary (as defined in the Employment Agreement); (d) a breach by the Company of
any of its material obligations to Employee under the Employment Agreement; or
(e) the relocation of the Company’s principal office to a location more than 50
miles from Stamford, Connecticut, unless such location is 50 miles or less from
Employee’s residence after the Relocation (as defined in the Employment
Agreement).

 

5.                                      Death; Disability.

 

(a)  Death:  If the Employee dies while in the employ of the Company or any
Related Corporation, the Employee’s estate, personal representative or
beneficiary to whom this option has been assigned pursuant to Section 9 hereof
may exercise this option, to the extent this option is otherwise exercisable on
the date of the Employee’s death, at any time within one year after the date of
death, but not later than the scheduled expiration date.

 

(b)  Disability:  If the Employee ceases to be employed by the Company and all
Related Corporations by reason of his disability (as defined in the Plan), this
option may be exercised, to the extent otherwise exercisable on the date of the
termination of his employment, at any time within 180 days after such
termination, but not later than the scheduled expiration date.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Effect of Termination:  At the expiration
of the 180-day period provided in paragraph (a) or (b) of this Section 5 or the
scheduled expiration date, whichever is the earlier, this option shall terminate
(and shall no longer be exercisable) and the only rights hereunder shall be
those as to which the option was properly exercised before such termination.

 

6.                                      Partial Exercise.  This option may be
exercised in part at any time and from time to time within the above limits,
except that this option may not be exercised for a fraction of a share unless
such exercise is with respect to the final installment of stock subject to this
option and cash in lieu of a fractional share must be paid, in accordance with
Paragraph 13(G) of the Plan, to permit the Employee to exercise completely such
final installment.  Any fractional share with respect to which an installment of
this option cannot be exercised because of the limitation contained in the
preceding sentence shall remain subject to this option and shall be available
for later purchase by the Employee in accordance with the terms hereof.

 

7.                                      Payment of Price.  (a) The option price
shall be paid in the following manner:

 

(i)   in cash or by check;

 

(ii)   subject to paragraph 7(b) below, by delivery of shares of the Company’s
Common Stock having a fair market value (as determined by the Committee) equal
as of the date of exercise to the option price;

 

(iii)  by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the Option
Shares and an instruction to the broker or selling agent to pay that amount to
the Company; or

 

(iv)   by any combination of the foregoing.

 

6

--------------------------------------------------------------------------------


 

(b)                                  Limitations on Payment by Delivery of
Common Stock:  If the Employee delivers Common Stock held by the Employee (“Old
Stock”) to the Company in full or partial payment of the option price, and the
Old Stock so delivered is subject to restrictions or limitations imposed by
agreement between the Employee and the Company, an equivalent number of Option
Shares shall be subject to all restrictions and limitations applicable to the
Old Stock to the extent that the Employee paid for the Option Shares by delivery
of Old Stock, in addition to any restrictions or limitations imposed by this
Agreement.  Notwithstanding the foregoing, the Employee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Employee free of any substantial risk of
forfeiture for at least six months.

 

(c)                                  Permitted Payment by Recourse Note:  In
addition, if this paragraph is initialed below by the person signing this
Agreement on behalf of the Company, the option price may be paid by delivery of
the Employee’s three-year personal recourse promissory note bearing interest
payable not less than annually at the applicable Federal rate, as defined in
Section 1274(d) of the Code.

 

 

 

 

 

(initials)

 

8.                                      Method of Exercising Option.  Subject to
the terms and conditions of this Agreement, this option may be exercised by
written notice to the Company at its principal executive office, or to such
transfer agent as the Company shall designate.  Such notice shall state the
election to exercise this option and the number of Option Shares for which it is
being exercised and shall be signed by the person or persons so exercising this
option.  Such notice shall be accompanied by payment of the full purchase price
of such shares, and the Company shall deliver a certificate or certificates
representing such shares as soon as practicable after the notice is received. 
Such certificate or certificates shall be registered in the name of the person
or persons so exercising this option (or, if this option shall be exercised by
the Employee and if the Employee shall so request in the notice exercising this
option, shall be registered in the name of the Employee and another person
jointly, with right of survivorship).  In the event this option is exercised,
pursuant to Section 5 hereof, by any person or persons other than the Employee,
such notice shall be accompanied by appropriate proof of the right of such
person or persons to exercise this option.

 

9.                                      Option Not Transferable.  This option is
not transferable or assignable except by will or by the laws of descent and
distribution.  During the Employee’s lifetime, only the Employee may exercise
this option.

 

7

--------------------------------------------------------------------------------


 

10.                               No Obligation to Exercise Option.  The grant
and acceptance of this option imposes no obligation on the Employee to exercise
it.

 

11.                               No Obligation to Continue Employment.  Neither
the Plan, this Agreement, nor the grant of this option imposes any obligation on
the Company or any Related Corporation to continue the Employee in employment.

 

12.                               No Rights as Stockholder until Exercise.  The
Employee shall have no rights as a stockholder with respect to the Option Shares
until such time as the Employee has exercised this option by delivering a notice
of exercise and has paid in full the purchase price for the shares so exercised
in accordance with Section 8.  Except as is expressly provided in the Plan with
respect to certain changes in the capitalization of the Company, no adjustment
shall be made for dividends or similar rights for which the record date is prior
to such date of exercise.

 

13.                               Capital Changes and Business Successions.  The
Plan contains provisions covering the treatment of options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

14.                               Early Disposition.  The Employee agrees to
notify the Company in writing immediately after the Employee transfers any
Option Shares, if such transfer occurs on or before the later of (a) the date
two years after the date of this Agreement or (b) the date one year after the
date the Employee acquired such Option Shares.  The Employee also agrees to
provide the Company with any information concerning any such transfer required
by the Company for tax purposes.

 

15.                               Withholding Taxes.  If the Company or any
Related Corporation in its discretion determines that it is obligated to
withhold any tax in connection with the exercise of this option, or in
connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Employee hereby
agrees that the Company or any Related Corporation may withhold from the
Employee’s wages or other remuneration the appropriate amount of tax; provided,
however, that prior to any such withholding the Employee shall be given an
opportunity to make alternate arrangements for the provision of such tax amounts
to the Company.  At the discretion of the Company or Related Corporation, the
amount required to be withheld may be withheld in cash from such

 

8

--------------------------------------------------------------------------------


 

wages or other remuneration or in kind from the Common Stock or other property
otherwise deliverable to the Employee on exercise of this option.  The Employee
further agrees that, if the Company or any Related Corporation does not withhold
an amount from the Employee’s wages or other remuneration sufficient to satisfy
the withholding obligation of the Company or Related Corporation, the Employee
shall make reimbursement on demand, in cash, for the amount underwithheld.

 

16.                               Lock-up Agreement.  The Employee agrees that
in connection with an underwritten public offering of Common Stock, upon the
request of the Company or the principal underwriter managing such public
offering, this Option and the Option Shares may not be sold, offered for sale or
otherwise disposed of without the prior written consent of the Company or such
underwriter, as the case may be, for at least 270 days after the effectiveness
of the Registration Statement filed in connection with such offering, or such
longer period of time as the Board of Directors may determine if all of the
Company’s directors and officers agree to be similarly bound.  The lock-up
agreement established pursuant to this paragraph 16 shall have perpetual
duration.

 

17.                               Arbitration.  Any dispute, controversy, or
claim arising out of, in connection with, or relating to the performance of this
Agreement or its termination shall be settled by arbitration in the State of
Connecticut, pursuant to the rules then pertaining of the American Arbitration
Association.  Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

18.                               Provision of Documentation to Employee.  By
signing this Agreement the Employee acknowledges receipt of a copy of this
Agreement and a copy of the Plan.

 

19.                               Miscellaneous.

 

(a)  Notices:  All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below.  The addresses for such notices may
be changed from time to time by written notice given in the manner provided for
herein.

 

9

--------------------------------------------------------------------------------


 

(b)  Entire Agreement; Modification:  This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.  This Agreement
may be modified, amended or rescinded only by a written agreement executed by
both parties.

 

(c)  Severability:  The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(d)  Successors and Assigns: This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 9 hereof.

 

(e)  Governing Law:  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.

 

10

--------------------------------------------------------------------------------